        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 HAZELDEN BETTY FORD FOUNDATION
 and ELIZABETH B. FORD CHARITABLE                     Civil No. 20-409 (JRT/TNL)
 TRUST,

                                 Plaintiffs,
                                                          MEMORANDUM
 v.                                                     OPINION AND ORDER

 MY WAY BETTY FORD KLINIK, GmbH

                                Defendant.


       Laura L. Myers and Nirmani Chethana Perera, FREDRIKSON & BYRON PA,
       200 South Sixth Street, Suite 4000, Minneapolis, MN 55402, for plaintiffs.

       Alan M. Anderson and L. Reagan Florence, ALAN ANDERSON LAW FIRM LLC,
       11100 Wayzata Boulevard, Suite 545 Minneapolis, MN 55305, for
       defendant.


       Plaintiffs Hazelden Betty Ford Foundation (“Hazelden”) and the Elizabeth B. Ford

Charitable Trust (the “Betty Ford Trust”) brought an action against Defendant My Way

Betty Ford Klinik GmbH (“MWBF Klinik”) for statutory and common law trademark

infringement, unfair competition, false advertising, cybersquatting, and infringement of

the right to publicity under California law. On December 1, 2020, the Court issued an

order denying MWBF Klinik’s motion to dismiss for lack of personal jurisdiction. MWBF

Klinik then filed a Motion for Certification for Interlocutory Appeal pursuant to 28 U.S.C.

§ 1292(b). Because MWBF Klinik has not demonstrated that the order raises a controlling

                                               -1-
        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 2 of 16




question of law warranting immediate appeal, the Court will deny the Motion for

Certification.

       MWBF Klinik also filed a Motion for Judgment on the Pleadings pursuant to Federal

Rules of Civil Procedure 12(c), or in the alternative, for Summary Judgment. Because the

Court finds that Plaintiffs plausibly plead claims for which relief may be granted, the Court

will deny MWBF Klinik’s Motion for Judgment on the Pleadings. Additionally, because

discovery has not yet commenced and Plaintiffs have not yet had the opportunity to

develop the factual record to support their claims, the Court finds that summary

judgment would be premature at this time and will deny MWBF Klinik’s alternative

Motion for Summary Judgment.


                                      BACKGROUND


I.     FACTUAL BACKGROUND

       The facts of this matter were documented in detail in the Court’s prior order. See

Hazelden Betty Ford Found. v. My Way Betty Ford Klinik GmbH, 504 F. Supp. 3d 966, 970–

73 (D. Minn. 2020). As relevant here, Plaintiffs operate drug and alcohol treatment

programs across the United States and hold exclusive rights to the use and licensing of

the Betty Ford Marks, which are associated with Plaintiffs’ distinct treatment model.

(Am. Compl. ¶¶ 1–2, 10–16, 18, Feb. 5, 2020, Docket No. 6.) MWBF Klinik is a German

entity that operates a drug and alcohol treatment facility in Bad Brückenau, Germany. (Id.



                                             -2-
        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 3 of 16




¶ 5.) In 2012, MWBF Klinik contacted the Betty Ford Center (“BFC”) to propose a

cooperative business relationship. (Id. ¶ 21.)

       Over the course of the next two years, MWBF Klinik representatives visited BFC in

California and engaged in email and phone communications with Plaintiffs regarding

MWBF Klinik’s interest in forming a business relationship. (Id. ¶¶ 22–34.) MWBF Klinik

claimed that a cooperative business arrangement would provide legal cover for MWBF

Klinik’s continued use of the Betty Ford marks in Germany and would advance Plaintiffs’

intellectual property and business interests in Europe and the Middle East. (Id. ¶¶ 24, 29,

31; Myers Decl. ¶ 4, Ex. C at 16, Aug. 24, 2020, Docket No. 25-1.) Throughout these

discussions, MWBF Klinik represented that it would adopt another name and cease its use

of “Betty Ford” if the parties could not come to an agreement. (Am. Compl. ¶ 31.)

       In April of 2014, MWBF Klinik representatives traveled to Minnesota to meet with

Hazelden; Hazelden informed MWBF Klinik in writing at that meeting that it would not

provide a license to use the Betty Ford name and that it relied on MWBF Klinik’s prior

assurances that it would change its name and cease using references to “Betty Ford” by

July 1, 2015. (Id. ¶¶ 35–37.)

       MWBF Klinik has continued to use the “Betty Ford” name, including on its website.

(Id. ¶¶ 38–39.) As a result, Plaintiffs allege that MWBF Klinik has misrepresented its

affiliation with Plaintiffs in promoting its services. (Id. ¶¶ 40–44.) Plaintiffs also aver that

they have received communications at their offices in the United States from prospective


                                              -3-
        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 4 of 16




patients, MWBF Klinik patients, and the contacts of MWBF Klinik patients expressing

confusion about the relationship between the entities, and have documented other

instances of actual confusion among consumers in the United States and abroad. (Id.

¶¶ 45–48; see also 2nd Decl. Laura L. Meyers ¶¶ 4–6, 9–13, Feb. 2, 2021, Docket No. 64.)


II.   PROCEDURAL BACKGROUND

      On January 30, 2020, Plaintiffs filed suit against Defendant MWBF Klinik in the

District of Minnesota. (Compl., Jan. 30, 2020, Docket No 1.) Plaintiffs filed an Amended

Complaint on February 5, 2020, alleging six counts for trademark infringement under

15 U.S.C. § 1114, unfair competition under 15 U.S.C. § 1125(a), false advertising under

15 U.S.C. § 1125(b), common law trademark infringement, cybersquatting in violation of

15 U.S.C. § 1125(d), and right of publicity infringement pursuant to California Civil Code

§ 3344.1. (Am. Compl. ¶¶ 52-134.)

      On August 3, 2020, MWBF Klinik filed a motion to dismiss for lack of personal

jurisdiction under Federal Rule of Civil Procedure 12(b)(2). (Mot. Dismiss, Aug. 3, 2020,

Docket No. 15.) The Court denied the motion, finding that personal jurisdiction existed

pursuant to Rule 4(k)(2). Hazelden, 504 F. Supp. 3d at 978. MWBF Klinik then filed a

Motion to Certify Interlocutory Appeal. (Mot. Certify Interlocutory Appeal Dec. 28, 2020,

Docket No 42.)




                                           -4-
        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 5 of 16




       MWBF Klinik subsequently filed a Motion for Judgment on the Pleadings, or, in the

alternative, for Summary Judgment. (Mot. J. Pleadings, Jan. 12, 2021, Docket No. 57.)

Plaintiffs oppose both Motions.


                                         DISCUSSION


I.     MOTION TO CERTIFY INTERLOCUTORY APPEAL

       MWBF Klinik asks the Court to certify two questions for interlocutory appeal: which

party bears the burden of proving the non-existence of jurisdiction in any other forum in

the United States under Federal Rule of Civil Procedure 4(k)(2); and whether personal

jurisdiction over MWBF Klinik as a foreign defendant is proper under Rule 4(k)(2). MWBF

Klinik argues that the court’s application of Rule 4(k)(2) is a question of law that has not

been settled by the Eighth Circuit and asks the court to stay proceedings pending an

interlocutory appeal.


       A.     Standard of Review

       Section 1292(b) creates a narrow exception to the final judgment rule and allows

district courts to certify orders for interlocutory appeal if certain criteria are satisfied and

the district court determines that certification is appropriate. 28 U.S.C. § 1292(b); see

also White v. Nix, 43 F.3d 374, 377 (8th Cir. 1994). To certify a question for interlocutory

appeal, the district court must determine that the order “involves a controlling question

of law as to which there is substantial ground for difference of opinion and that an


                                              -5-
        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 6 of 16




immediate appeal from the order may materially advance the ultimate termination of the

litigation[.]” 28 U.S.C. § 1292(b).

       Although district courts have discretion to certify an order for an immediate

interlocutory appeal, it has “long been the policy of the courts to discourage piece-meal

appeals because most often such appeals result in additional burdens on both the court

and the litigants.” White, 43 F.3d at 376 (quotation omitted). Further, the statute’s

legislative history indicates that it was to be used only in extraordinary cases where a

decision on interlocutory appeal might avoid protracted and expensive litigation. Id. For

these reasons, a motion for certification of interlocutory appeal “must be granted

sparingly, and the movant bears the heavy burden of demonstrating that the case is an

exceptional one in which immediate appeal is warranted.” Id.


       B.     Analysis

       A question of law is “controlling” if “reversal of the district court’s order would

terminate the action,” or even “if its resolution is quite likely to affect the further course

of the litigation.” Nat’l Union Fire Ins. Co. of Pittsburgh v. Donaldson Co., Inc., No. 10–

4948, 2015 WL 4898662, at *2 (D. Minn. Aug. 17, 2015). Here, MWBF Klinik merely

challenges the application of settled law—the jurisdictional scope of Rule 4(k)(2)—to a

specific set of facts—the quality, quantity, and timeline of MWBF Klinik’s contacts with

the United States. The application of law to facts, however, does not present the type of

purely legal question that is appropriate for certification under § 1292. See Great Lakes

                                             -6-
            CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 7 of 16




Gas Transmission Ltd. P’ship v. Essar Steel Minn., LLC, No. 09-3037, 2013 WL 4028144, at

*4 (D. Minn. Aug. 7, 2013); see also Nat’l Union, 2015 WL 4898662, at *3–4.

        Second, MWBF Klinik’s argument regarding whether substantial grounds for

difference of opinion exist focuses almost entirely on potential differences of opinion

regarding the Court’s application of law to the facts of the case, not on the Court’s legal

interpretation of Rule 4(k)(2). 1 MWBF Klinik has therefore not demonstrated that there

are a sufficient number of conflicting and contradictory opinions on a controlling question

of law. 2

        Finally, MWBF Klinik’s argument that certification would materially advance the

ultimate termination of the litigation is premised on an assumption that the Eighth Circuit

would find jurisdiction improper and dismiss the action. However, given that MWBF Klinik

has not identified any substantial ground for difference of opinion as to the Court’s legal

interpretation of Rule 4(k)(2), there is at least an equal or greater possibility that

certification would unduly delay termination of the litigation by stalling the proceedings.




1The Court also notes that it applied Rule 4(k)(2) similarly as other judges in this district and in
other jurisdictions. See e.g., Blue Zones, LLC v. Hartley, No. 17-5097, 2018 WL 4759835, at *5 (D.
Minn. Oct. 2, 2018); see also Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1072 (9th
Cir. 2017); Holland Am. Line Inc. v. Wärtsilä N. Am., Inc., 485 F.3d 450, 461–62 (9th Cir. 2007);
Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1158–59 (9th Cir. 2006).
2 Although MWBF Klinik has identified a circuit split with regard to the question of which party
bears the burden of establishing jurisdiction in a Rule 4(k)(2) analysis, which is a legal question,
it makes no argument regarding whether the question is controlling; that is, whether resolving it
would entail terminating the action or would likely affect the further course of the litigation. One
factor alone does not support granting interlocutory appeal.

                                                -7-
        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 8 of 16




See White, 43 F.3d at 378 (“certification is proper only when it will materially advance the

ultimate termination of the litigation.”).

       In sum, MWBF Klinik does not satisfy the requisite criteria with respect to its

proposed questions for appeal. Although MWBF Klinik may disagree with the Court’s

conclusion regarding the sufficiency of MWBF Klinik’s contacts with the United States

pursuant to Rule 4(k)(2), interlocutory appeal does not exist to “provide review of difficult

rulings in hard cases.” Union Cnty. v. Piper Jaffray & Co., 525 F.3d 643, 646 (8th Cir. 2008).

The Court will therefore deny MWBF Klinik’s Motion to Certify Interlocutory Appeal and

its request to stay the action.


II.    MOTION FOR JUDGMENT ON THE PLEADINGS

       A.     Standard of Review

       A motion for judgment on the pleadings pursuant to Rule 12(c) is reviewed under

the same standard as a motion to dismiss pursuant to Rule 12(b)(6). Clemons v. Crawford,

585 F.3d 1119, 1124 (8th Cir. 2009). The Court considers all facts alleged in the complaint

as true to determine if the complaint states a claim for “relief that is plausible on its face.”

Braden v. Wal–Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)). The Court construes the complaint in the light most

favorable to the plaintiff, drawing all inferences in their favor. Ashley Cnty. v. Pfizer, Inc.,

552 F.3d 659, 665 (8th Cir. 2009). Although the Court accepts the complaint’s factual

allegations as true, it is “not bound to accept as true a legal conclusion couched as a

                                              -8-
        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 9 of 16




factual allegation,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007), or mere “labels

and conclusions or a formulaic recitation of the elements of a cause of action,” Iqbal, 556

U.S. at 678 (quotation omitted). Instead, “[a] claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id.


       B.    Jurisdiction vs. Merits

       MWBF Klinik first urges the Court to declare sua sponte that it lacks subject matter

jurisdiction over Plaintiffs’ Lanham Act claims because MWBF Klinik is not a United States

citizen and purports to operate outside the stream of United States commerce. However,

the Supreme Court’s decision in Arbaugh v. Y.&H. Corp., established a clear rule for

distinguishing between merits and jurisdictional questions:

              If the Legislature clearly states that a threshold limitation on
              a statute's scope shall count as jurisdictional, then courts and
              litigants will be duly instructed and will not be left to wrestle
              with the issue. But when Congress does not rank a statutory
              limitation on coverage as jurisdictional, courts should treat
              the restriction as nonjurisdictional in character.

546 U.S. 500, 502 (2006).

       Although the Eighth Circuit has not yet addressed Arbaugh’s rule in the context of

Lanham Act claims, courts in other jurisdictions have routinely found that extraterritorial

application of the Lanham Act is a merits question, not a jurisdictional one. See, e.g., La

Quinta Worldwide LLC v. Q.R.T.M., S.A. de C.V., 762 F.3d 867, 873 (9th Cir. 2014). Because

neither 15 U.S.C. §§ 1114 or 1125 limits the federal court’s jurisdiction to hear
                                             -9-
        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 10 of 16




extraterritorial claims, the Court will decline MWBF Klinik’s invitation to interpret

Plaintiffs’ Lanham Act claims as a barrier to the Court’s jurisdiction. 3 The Court will

proceed instead to the question of whether Plaintiffs have stated a viable claim for relief.


       C.      Lanham Act Claims

       The Lanham Act creates a civil cause of action against a party who uses in

commerce any “colorable imitation of a registered mark,” 15 U.S.C. § 1114(1)(a), or “any

word, term, name” or “any false designation of origin . . . or misleading representation of

fact” that is likely to cause confusion or mistake or “deceive as to the affiliation,

connection, or association of such person with another person[.]” 15 U.S.C. § 1125(a)(1).

The Lanham Act vests federal courts with original jurisdiction over claims arising under

the Act. 15 U.S.C. § 1121(a). The Lanham Act’s broad jurisdictional grant extends to

extraterritorial infringements, Steele v. Bulova Watch Co., 344 U.S. 281, 286 (1952), and

the circuits have adopted various tests to determine the scope of the Lanham Act as

applied to foreign defendants. 4




3 MWBF Klinik cites Paul E. Hawkinson Co. v. Anderson Tire & Treads, Inc., which addressed
extraterritorial application of the Lanham Act as a jurisdictional issue. No. 11-1168, 2011 WL
4590413, at *2 (D. Minn. Sept. 30, 2011). However, the court in that case found that plaintiff had
failed to identify any effect on U.S. commerce stemming from the alleged Lanham Act violations,
and had therefore failed to state a claim. Id. at *3. The court also did not address the impact of
Arbaugh on the Lanham Act claims.
4 See, e.g., Reebok Int’l., Ltd. v. Marnatech Enters., Inc., 970 F.2d 552, 554 (9th Cir. 1992); McBee
v. Delica Co., 417 F.3d 107, 111 (1st Cir. 2005). The Eighth Circuit has not adopted any particular
test for assessing the extraterritorial application of the Lanham Act.

                                                -10-
           CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 11 of 16




       One of the most cited tests, and the one that the parties have focused on here, is

the Second Circuit’s Vanity Fair test, in which the Court weighs three factors to determine

a foreign defendant’s liability for alleged infringements: (1) whether the defendant’s

conduct has a substantial effect on United States. commerce; (2) whether the defendant

is a U.S. citizen; and (3) whether there is conflict with other trademark rights under foreign

law. Vanity Fair Mills, Inc. v. T. Eaton Co., 234 F.2d 633, 642 (2d Cir. 1956). The Vanity

Fair test is a balancing test, rather than a test that requires each factor to be proved. See,

e.g., Nintendo of America, Inc. v. Aeropower Co., Ltd., 34 F.3d 246, 251 (4th Cir. 1994).

       MWBF Klinik argues that Plaintiffs’ claims cannot survive the Vanity Fair test and

should be dismissed because: (1) MWBF Klinik is not a United States citizen; (2) MWBF

Klinik lawfully operates under its German and E.U. trademarks and therefore foreign

intellectual property rights are implicated here; and (3) MWBF Klinik’s actions have not

had a substantial effect on United States commerce. Because it is undisputed that MWBF

Klinik is not a United States citizen, the Court will address only the second and third

factors.


                1.   Foreign Intellectual Property Rights

       MWBF Klinik asserts that allowing Plaintiffs’ claims to proceed would create a clear

conflict with MWBF Klinik’s lawful intellectual property rights in Germany and the

European Union. In particular, MWBF Klinik highlights that the Amended Complaint seeks

as relief the transfer of MWBF Klinik’s <.com> and <.de> domain names, which include

                                            -11-
        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 12 of 16




the words “Betty Ford.” Plaintiffs acknowledged at oral arguments that they were

unlikely to prevail on their challenge to MWBF Klinik’s German <.de> domain name.

       However, the relief Plaintiffs seek extends far beyond the German domain name,

as Plaintiffs allege that MWBF Klinik’s infringing activities and misrepresentations of

affiliation with Plaintiffs have caused confusion, impacted Plaintiffs’ goodwill, and caused

irreparable harm to Plaintiffs within the United States. The conduct alleged is not

protected by MWBF Klinik’s German or E.U. trademark and the Court finds that the

Amended Complaint includes sufficient factual allegations to suggest that the relief

Plaintiffs seek does not require the Court to interfere with MWBF Klinik’s foreign

intellectual property rights. See, e.g., Aquavit Pharm. v. U-Bio Med, Inc., 19-3351, 2019

WL 8756579, at *2–3 (S.D.N.Y. June 21, 2019) (E.U. trademarks do not establish rights

beyond Europe).

       The Second Circuit has cautioned that rigid application of Vanity Fair to foreign

defendants, “might mean that we fail to preserve the Lanham Act’s goals of protecting

American consumers against confusion, and protecting the holders of American

trademarks against misappropriation of their marks.” Sterling Drug. Inc. v. Bayer AG, 14

F.3d 733, 746 (2d Cir. 1994). The Court agrees. Insofar as Plaintiffs “seek[] the more

modest goal of limiting foreign uses that reach the United States,” id., and where, as here,

relief can ultimately be tailored to avoid serious conflict with foreign intellectual property




                                            -12-
        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 13 of 16




rights, MWBF Klinik’s foreign trademarks need not create a barrier to Plaintiffs’ Lanham

Act claims. Id.

       The Court therefore finds that MWBF Klinik’s intellectual property rights in

Germany and the E.U. do not weigh against the viability of Plaintiffs’ claims.


               2.     Substantial Effect on United States Commerce

       MWBF Klinik argues that Plaintiffs have failed to allege any effect on United States.

commerce because Plaintiffs do not assert that they have lost any clients or suffered any

concrete injury due to MWBF Klinik’s alleged infringement. MWBF Klinik further argues

that confusion related to its internet presence is insufficient to establish an effect on

United States commerce. However, “[i]t is well-settled that a showing of consumer

confusion or harm to plaintiff’s goodwill in the United States is sufficient to demonstrate

a substantial effect on United States commerce.” Gucci Am., Inc. v. Guess?, Inc., 790 F.

Supp. 2d 136, 143 (S.D.N.Y. 2011) (quotation omitted). 5

       Even at this early stage of litigation, Plaintiffs have alleged facts and provided

contemporaneous accounts of conversations between Hazelden staff in the United States

and consumers expressing confusion between the two entities, as well as online reviews


5 See also, Kroma Makeup EU, Ltd. v. Boldface Licensing + Branding, Inc., No. 14-1551, 2015 WL
1708757, at *10 (M.D. Fla. Apr. 15, 2015) (“[W]here the defendant’s foreign conduct creates
confusion among American consumers, there is little doubt about a substantial effect on U.S.
commerce.”); Coca-Cola Co. v. Stewart, 621 F.2d 287, 290 (8th Cir. 1980) (“A substantial effect on
interstate commerce is present when the trademark owner’s reputation and good will, built up
by use of the mark in interstate commerce, are adversely affected by an intrastate
infringement.”).

                                              -13-
       CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 14 of 16




by consumers who used MWBF Klinik’s services and appeared to be under the impression

that MWBF Klinik was affiliated with Plaintiffs. The Court finds that these documented

instances of confusion are compounded by the fact that Plaintiffs and MWBF Klinik both

operate in the addiction treatment space and Plaintiffs have alleged facts suggesting that

MWBF Klinik has actively sought to imply a connection and sow confusion about the

relationship between the entities while expanding outreach to English speaking

audiences, and that there have been instances of actual confusion among consumers in

the United States.

       Thus, the Court finds that Plaintiffs have pleaded sufficient factual content to give

rise to a reasonable inference that MWBF Klinik’s alleged conduct has led to consumer

confusion and possible harm to plaintiffs’ goodwill in the United States. Plaintiffs have

therefore made a showing of a substantial impact on U.S. commerce.

       In sum, because two of the Vanity Fair factors weigh in Plaintiffs’ favor, the Court

finds that Plaintiffs have met their burden and will deny MWBF Klinik’s Motion for

Judgment on the Pleadings.


III.   ALTERNATIVE MOTION FOR SUMMARY JUDGMENT

       MWBF Klinik asserts, in the alternative, that the Court can dispose of this action on

summary judgment. Summary judgment is proper when there are no genuine issues of

material fact, and the moving party can demonstrate that it is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a). Summary judgment may be appropriately entered

                                           -14-
        CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 15 of 16




“after adequate time for discovery and upon motion, against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s

case[.]” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).


       A.     Summary Judgment Analysis

       As a threshold matter, MWBF Klinik bears the initial burden “of informing the

district court of the basis for its motion, and identifying those portions of [the record]

which it believes demonstrate the absence of a genuine issue of material fact.” Id. at 323.

MWBF Klinik’s initial memorandum provides no specific argument as to why summary

judgment is appropriate, it merely offers summary judgment as an alternative to a 12(c)

motion. MWBF Klinik ultimately appears to argue that Plaintiffs have not yet proven the

elements of their Lanham Act claims, but that the discovery needed to prove those claims

constitutes a fishing expedition.

       “Although discovery does not have to be completed before a district court can

grant summary judgment, summary judgment is proper only after the nonmovant has had

adequate time for discovery.” Ray v. Am. Airlines, Inc., 609 F.3d 917, 923 (8th Cir. 2010)

(quotation omitted). Discovery has not yet commenced in this action and Plaintiffs have

identified various categories of discovery needed to prove their plausible Lanham Act

claims, including facts demonstrating confusion between MWBF Klinik and Hazelden

Betty Ford Center, MWBF Klinik’s representations that it is affiliated with Plaintiffs or that

MWBF Klinik is intentionally trading in Plaintiffs’ reputation and goodwill, and MWBF

                                            -15-
       CASE 0:20-cv-00409-JRT-TNL Doc. 79 Filed 08/20/21 Page 16 of 16




Klinik’s treatment of, communications with, and revenue received from patients who are

from or reside in the United States. As such, the Court finds that summary judgment is

not appropriate and will therefore deny MWBF Klinik’s alternative Motion for Summary

Judgment.


                                       ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1. MWBF Klinik’s Motion to Certify Interlocutory Appeal [Docket No. 42] is

         DENIED;

      2. MWBF Klinik’s Motion for Judgment on the Pleadings, or in the Alternative,

         Summary Judgment [Docket No. 57] is DENIED.



      DATED: August 20, 2021                     ___                    ___
      at Minneapolis, Minnesota.                     JOHN R. TUNHEIM
                                                         Chief Judge
                                                 United States District Court




                                         -16-
